Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 26, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The court permitted the prosecutor to elicit only a portion of defendant’s very extensive prior record, along with defendant’s use of various aliases and conflicting pedigree information. All these matters particularly relate to defendant’s credibility.
Counsel having withdrawn his objection, defendant’s challenge to testimony regarding street-level narcotics transactions is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that this testimony was properly admitted (see People v Brown, 97 NY2d 500, 504-507 [2002]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Tom, Ellerin and Marlow, JJ.